—Appeal from so much of an order of Supreme Court, Monroe County (Lunn, J.), entered February 8, 2002, which denied defendant’s application for permission to relocate with the parties’ child and directed defendant to pay attorney’s fees in the amount of $4,392 to plaintiffs counsel.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Monroe County, Lunn, J. Present — Pigott, Jr., P.J., Pine, Hurlbutt, Lawton and Hayes, JJ.